Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach a data compressor/decompressor comprising inter alia: a plurality of first multiplexers arranged in  rows and N columns in which N is an integer greater than 1, each first multiplexer comprising a two-input multiplexer, each input of a first multiplexer in a first column of the plurality of first multiplexers respectively receiving a bit stream of 2N bit streams of non-zero values, each respective bit stream of non-zero values having zero values removed from the bit stream based on a selected granularity of compression for values contained in the 2N bit streams, each respective non-zero-value bit stream comprising a bit-stream length based on data in the non-zero-value bit stream, and the first multiplexers in a last column of the plurality of first multiplexers outputting of 2N bit streams of values as a first group of packed non-zero values in which each bit stream output from the plurality of first multiplexers comprises a same bit-stream length.

Citation of Relevant Prior Art 
The prior art made of record and not relied upon is considered
pertinent to applicant's disclosure:
Dally et al (US 2018/0046906) teach a computer program and
method to perform computations on a convolutional neural
network, wherein a first vector comprising only non-zero weight values, and
a second vector comprising only non-zero input activation values
are received.









Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph Lauture, whose telephone number is (571) 272-1805.  The examiner can normally be reached Monday to Friday between 9:30 am and 6:00 PM
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon E. Levi can be reached at (571) 272-2105.  The fax number for the organization to which this application is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).  For assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/JOSEPH J LAUTURE/           Primary Examiner, Art Unit 2845        .